DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear how a retainer clip projecting outward from a top of the handle releasably clips a light-emitting end of the light source when claim 6, from which claim 7 depend, requires the light source to be connected to at least one of the blades, which is distal to the handle.  For the purpose of examination, it is assumed the clip releasably clips any part of the light source.
Regarding claim 9, “the blade” has unclear antecedent basis, as multiple blades are previously recited in claim 6, from which claim 9 depends.  For the purpose of examination, it is assumed the at least two blades are referred to.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application in view of U.S. Patent No. 5,722,935 (Christian) in view of U.S. Patent Application Publication No. 2007/0129608 (Sandhu) and U.S. Patent Application Publication No. 2007/0270656 (Bayat).
Regarding claim 1, Christian discloses a surgical retractor (10) comprising: a handle (12/14) with a distal end (24/26/28) and a proximal end (20/22); two or more blades (16a-16e) movably attached to the distal end of the handle; wherein: the blades are attached to the distal end of the handle with a pin (36), and the blades are configured to pivot around the pin (blades 16a, 16b, 16c, and 16d pivot around pin 36, see col. 3, lines 29-41).
Christian fails to disclose wherein the handle is bendable.  However, Sandhu discloses a surgical retractor (10) including a handle (44/45), wherein the handle is bendable (see paragraph [0072]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the handle of Christian bendable as suggested by Sandhu in order to allow the retractor blades to be inserted at a desired angle to aid in manipulating of the blades (see Sandhu, paragraph [0072]).
Christian fails to disclose a light source connected to the distal end of the handle.  However, Bayat discloses a surgical retractor (10) including a handle (12) wherein a light source (30) is connected to a distal end (14) of the handle (see paragraph [0028]).  claim 2, Bayat discloses wherein the light source (30) is a light emitting diode (see paragraph [0028]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the handle of Christian to include a light source as suggested by Bayat in order to illuminate the patient’s tissues immediately adjacent to or proximate the blades to aid in performing a surgical procedure (see Bayat, paragraph [0028]).  
Regarding claim 4, Cristian fails to disclose wherein the proximal end of the handle has a shape that conforms to a shape of a human hand.  However, Bayat discloses a surgical retractor (10) wherein a handle has a shape that conforms to a shape of a human hand (see paragraph [0019]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make at least part of the proximal end of the handle a shape that conforms to a shape of a human hand as suggested by Bayat in order to facilitate gripping of the retractor by a user (see Bayat, paragraph [0019]).
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Sandhu and U.S. Patent Application Publication No. 2011/0270039 (Li).
Regarding claim 1, Christian discloses a surgical retractor (10) comprising: a handle (12/14) with a distal end (24/26/28) and a proximal end (20/22); two or more blades (16a-16e) movably attached to the distal end of the handle; wherein: the blades are attached to the distal end of the handle with a pin (36), and the blades are configured to pivot around the pin (blades 16a, 16b, 16c, and 16d pivot around pin 36, see col. 3, lines 29-41).

Christian fails to disclose a light source connected to the distal end of the handle.  However, Li discloses a surgical retractor (400) including a handle (402) wherein a light source (480) is connected to a distal end (404) of the handle (see paragraph [0096] and Fig. 7).  Regarding claim 3, Li suggests further comprising a retainer clip (460) projecting outward from a top of the handle to releasably clip a light-emitting end of the light source (see Fig. 7 and paragraph [0096]).  Regarding claim 5.  
Claims 6, 8, 9, 11, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Sandhu and U.S. Patent No. 5,431,153 (Lee).
Regarding claim 6, Christian discloses a surgical retractor (10) comprising: a handle (12/14) with a distal end (24/26/28) and a proximal end (20/22); at least two blades (16a-16e) movably attached to the distal end of the handle, wherein each of the at least two blades have a first surface for abutting a margin of a surgical cavity and a second surface (top and bottom surfaces of each blade 16, see Figs. 1-4).  Regarding claim 8, Christian discloses wherein the blades (16) are attached to the end of the handle in a stack and arranged to be fanned out (see stacked configuration in Fig. 1 and fanned out arrangement in Fig. 2).  Regarding claim 9, Christian discloses further comprising a pin (36) to secure the blade to the handle and to provide a rotational axis to enable the blade to expand inside a surgical cavity (blades 16a, 16b, 16c, and 16d pivot around pin 36, see col. 3, lines 29-41 and Figs. 1-4).  Regarding claim 11, Christian discloses wherein the at least two blades comprise between two blades and five blades (see blades 16a-16e in Figs. 1-4).
Christian fails to disclose wherein the handle is bendable.  However, Sandhu discloses a surgical retractor (10) including a handle (44/45), wherein the handle is bendable (see paragraph [0072]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the handle of Christian bendable as suggested by Sandhu in order to allow the retractor blades to be inserted at a desired angle to aid in manipulating of the blades (see Sandhu, paragraph [0072]).

Regarding claims 13 and 18, Christian discloses a surgical retractor (10) comprising: a handle (12/14) with a distal end (24/26/28) and a proximal end (20/22); two or more blades (16a-16e), each blade having a first end (end of each blade attached to pin 36, see Figs. 1-4) and a second end (free distal end of each blade, see Figs. 1-4), wherein the first end of the blades are connected to the distal end of the handle in a manner that allows the second end of the blades to fan out from each other (blades 16a, 16b, 16c, and 16d pivot around pin 36, see col. 3, lines 29-41 and Figs. 1-4; see Fig. 2 for fanned out arrangement of blades 16), the blades are attached to the distal end of the handle with a pin (36), and the blades are configured to pivot around the pin and expand inside a surgical cavity (blades 16a, 16b, 16c, and 16d pivot around pin 36, see col. 3, lines 29-41 and Figs. 1-4).
claim 19, Sandhu discloses wherein the handle is bent (see paragraph [0072] and Fig. 3).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the handle of Christian bendable as suggested by Sandhu in order to allow the retractor blades to be inserted at a desired angle to aid in manipulating of the blades (see Sandhu, paragraph [0072]).
Christian fails to disclose a light source connected to the second end of each blade.  However, Lee discloses a surgical retractor (100) including a blade (102), wherein a light source (114) is connected to a second, distal free end of the blade (see col. 5, lines 12-36).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the blades of Christian to include a light source connected to the second end of each blade as suggested by Lee in order to facilitate illuminating the patient’s tissues near the blades to aid in performing a surgical procedure (see Lee, col. 5, lines 12-36).  Additionally, it would be prima facie obvious to make sure each blade has a light source in order to maximize the amount of light that can be provided at the surgical site and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Sandhu and Lee, and further in view of Li.
claim 7, Christian in view of Sandhu and Lee fails to suggest further comprising a retainer clip projecting outward from a top of the handle to releasably clip a light-emitting end of the light source.  However, Li discloses a surgical retractor (400) including a handle (402) and a light source (480) connected to the handle, the handle including a retainer clip (460) projecting outward from a top of the handle to releasably clip a light-emitting end of the light source (see Fig. 7 and paragraph [0096]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the handle of Christian in view of Sandhu and Lee to further comprise a retainer clip to releasably clip the light source as suggested by Li in order to facilitate retaining the light source on the surgical retractor while allowing the light source to be exchanged for other devices to be attached to the retractor to assist during the operation (see Li, paragraphs [0088] and [0096]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Sandhu and Lee, and further in view of U.S. Patent Application Publication No. 2012/0059226 (Funt).  
Regarding claim 10, Christian in view of Sandhu and Lee fails to explicitly suggest .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Sandhu and Lee, and further in view of U.S. Patent Application Publication No. 2005/0267336 (Bertolero).  
Regarding claim 12, Christian in view of Sandhu and Lee fails to explicitly suggest wherein the at least two blades are removable from the distal end of the handle.  However, Bertolero discloses a surgical retractor (2) having blades (22) attached to handles (8L/8R) of the retractor via pins (26L/26R), wherein the blades are removable from the handles of the retractor (see paragraph [0083]).  It would have been prima facie obvious to a person of ordinary sill in the art before the effective filing date of the invention to modify the blades of Christian in view of Sandhu and Lee to be removable from the handle as suggested by Bertolero to allow for disposal of the blades and attachment of new blades and reuse of the retractor (see paragraph [0082]).  
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Sandhu and Lee, and further in view of U.S. Patent Application Publication No. 2003/0095781 (Williams).  
Regarding claims 14 and 16, Christian in view of Sandhu and Lee fail to suggest wherein the blades are angled to reflect light from the light source onto a surgical field, and wherein the blades are formed from a material that is reflective to visible light.  However, Williams discloses a surgical retractor (1103) wherein blades (1125) are angled to reflect light from a light source (1310) onto a surgical field (see paragraph [0126] and Fig. 18), wherein the blades are formed from a material that is reflective to visible light (see paragraphs [0126] and [0143]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to 
Regarding claim 15, Christian in view of Sandhu and Lee fails to suggest wherein the light source comprises a halogen light bulb.  However, Williams discloses a surgical retractor (3100) that includes a light source (3102) attached to a blade (3104), wherein the light source comprises a halogen light bulb (3140) (see paragraph [0162]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light source of Christian in view of Sandhu and Lee to comprise a halogen light bulb as suggested by Williams as Williams suggests a halogen light bulb is a suitable light emitter as part of a light source for attachment to a surgical retractor and illumination of a surgical field (see Williams, paragraph [0162]).  
Regarding claim 17, Christian in view of Sandhu and Lee fails to explicitly suggest .
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,339,801 (Poloyko) view of Sandhu and Lee.
Regarding claims 13 and 20, Poloyko discloses a surgical retractor (10) comprising: a handle (13/18) with a distal end (13) and a proximal end (18); two or more blades (24/26/28), each blade having a first end (30/31/33) and a second end (76/78/80), wherein the first end of the blades are connected to the distal end of the handle in a manner that allows the second end of the blades to fan out from each other (see Fig. 4 and col. 3, lines 47-53), the blades are attached to the distal end of the handle with a pin (22), and the blades are configured to pivot around the pin and expand inside a surgical cavity (see col. 3, lines 2-6), wherein the handle is broader than the blades (see Fig. 3; end 18 of handle is broader than blades 24/26/28).
Poloyko fails to disclose wherein the handle is bendable.  However, Sandhu discloses a surgical retractor (10) including a handle (44/45), wherein the handle is bendable (see paragraph [0072]).   It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the handle of Poloyko bendable as suggested by Sandhu in order to allow the retractor blades to be inserted at a desired angle to aid in manipulating of the blades (see Sandhu, paragraph [0072]).
Poloyko fails to disclose a light source connected to the second end of each blade.  However, Lee discloses a surgical retractor (100) including a blade (102), wherein a light source (114) is connected to a second, distal free end of the blade (see col. 5, lines 12-36).  It would have been prima facie obvious to a person of ordinary skill In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2008/0108877 (Bayat) discloses a lighted retractor with pivoting blades.
U.S. Patent No. 5,199,419 (Remiszewski) discloses a surgical retractor with pivoting blades.
U.S. Patent No. 5,195,505 (Josefsen) discloses a surgical retractor with pivoting blades.
	U.S. Patent No. 5,152,279 (Wilk) discloses a surgical retractor with pivoting blades.
	U.S. Patent Application Publication No. 2009/0203969 (Cohen) discloses a surgical retractor with blades that include light sources.
	U.S. Patent Application Publication No. 2007/0208226 (Grey) discloses a surgical retractor with a light source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773